Citation Nr: 0300098	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  95-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased evaluation in excess of 60 
percent for hypertensive cardiovascular disease, for the 
period from September 2, 1993 to January 11, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran retired from active duty in May 1977 with over 
20 years of service.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which granted a total schedular 
evaluation for hypertensive cardiovascular disease from 
January 1998, and granted an increased evaluation to 60 
percent, effective in September 1993.  The claim for an 
increased evaluation in excess of 60 percent for the 
period from September 2, 1993 to January 11, 1998 was 
remanded by the Board in a July 1999 decision.  The claim 
now returns to the Board for appellate review following 
additional development.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the 
claim addressed in this decision has been obtained.

2.  During the period from August 1993 to May 1997, the 
veteran's hypertensive heart disease was manifested by a 
normal ejection fraction, a METS level of 10.1 on exercise 
stress test, recommendations to the veteran that he 
increase his activity level, and by use of continuous 
medication to control blood pressure, but not by definite 
signs of congestive failure or by preclusion of more than 
sedentary activity.

3.  From May 2, 1997, the veteran has manifested an 
ejection fraction of less than 40 percent of normal and 
dyspnea with less than ordinary activity.



CONCLUSION OF LAW

The criteria for an increased evaluation to 100 percent 
for hypertensive cardiovascular disease have been met from 
May 2, 1997, to January 11, 1998, but no earlier.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7007 
(1997) (as in effect prior to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a statement submitted in August 1993, the veteran 
requested an increased evaluation for his service-
connected hypertensive cardiovascular disease.  The 
veteran, who was evaluated as 30 percent disabling for his 
hypertensive cardiovascular disease when he submitted the 
August 1993 claim, was granted a 60 percent evaluation 
effective from September 1993 to January 1998, and a total 
schedular evaluation from January 12, 1998.  Although the 
veteran was granted the maximum available evaluation, a 
total (100 percent) evaluation from January 12, 1998, the 
appeal for an evaluation in excess of 60 percent prior to 
January 12, 1998 remained in controversy.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993). 

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law removes the requirement that a veteran 
present a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date, and thus applies to the claim before the Board on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C.A. § 5107, was intended to 
have retroactive effect).  The VCAA provides that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date (with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is 
no issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

By the discussion in a rating decision issued in May 1994, 
and by the discussion in a November 1994 statement of the 
case, the veteran was informed generally of the evidence 
and of the criteria for the next higher evaluation.  By a 
supplemental SOC (SSOC) issued in February 1998, he was 
informed of the revised criteria under Diagnostic Code 
7007 and his entitlement to a 60 percent evaluation, and 
was advised of the evidence required for a more favorable 
outcome, a 100 percent evaluation.  By the Board's July 
1999 remand, the veteran was specifically notified of the 
evidence necessary and the laws and regulations applicable 
to the period to be evaluated, from September 1993 to 
January 11, 1998.  An August 2002 SSOC advised the veteran 
of the status of his claim and the evidence obtained 
following the July 1999 Board Remand.  

During the pendency of this appeal, the veteran was 
afforded VA examinations.  He provided several statements, 
and was afforded opportunities to present his arguments.  
His statements, and the information provided during VA 
examinations, establish that there is no additional 
relevant clinical information available, except the report 
of a 1994 evaluation in an unidentified emergency room.  
In its July 1999 remand, the Board noted that the veteran 
had reported having been evaluated at an emergency room, 
at an unidentified facility, in an unidentified location, 
for chest pain.  The Board directed the RO to obtain the 
records of that evaluation.  In August 1999 and in January 
2000, the RO sent correspondence to the veteran requesting 
him to identify the facilities and providers of treatment 
for his cardiovascular disorders.  The veteran did not 
respond. 

The veteran was notified, by the Board's July 1999 
decision and remand, that the only facility he had 
identified as providing treatment was the U.S. Coast Guard 
facility, and was notified that no records from an 
emergency room where he reported having been treated in 
1994 were associated with the record.  The RO requested, 
in its August 1999 letter to the veteran, that he furnish 
a history of the treatment he received for his service-
connected disability since 1993, but the veteran did not 
do so.  As the veteran has been afforded several 
opportunities to identify a 1994 emergency department 
record referenced in the claims file so that it could be 
obtained, and advised to do so, there is no further duty 
to attempt to obtain that record.  

The Board finds that VA's efforts to obtain the 
information necessary to assist the veteran to 
substantiate his claim met VA's duty to assist the 
veteran, including as set forth in the VCAA.  The duties 
to inform the veteran of the evidence necessary to 
substantiate his claim for an increased evaluation, to 
notify him regarding his responsibility and VA's 
responsibility for obtaining such evidence, and the duty 
to assist the veteran in developing the facts of the 
claim, including as specified in the VCAA, have been met 
in this case.
  
Applicable Laws and Regulations 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran's hypertensive cardiovascular disease is 
currently evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7007.  The criteria for evaluating hypertensive 
cardiovascular disease under Diagnostic Code 7007, along 
with the criteria for evaluation of all cardiovascular 
disorders under 38 C.F.R. § 4.104, changed on January 12, 
1998.  

As noted, the veteran has been granted a total evaluation, 
under the new Diagnostic Code 7007 criteria, from January 
12, 1998.  On VA examination conducted in February 1998, 
the physician found that the veteran was comfortable at 
rest, but that less than ordinary activity caused dyspnea 
and chest pain.  This was found to be equivalent to a 
workload of less than 3 metabolic equivalents (METS), so 
as to meet the new criteria under Diagnostic Code 7007 for 
a total evaluation, and that evaluation was assigned as of 
January 12, 1988, the day on which the revised criteria 
became effective.

However, prior to January 12, 1998, the effective date of 
the new regulations, the veteran's service-connected 
disability may only be evaluated according to the older 
version of the rating code.  38 U.S.C.A. § 5110; 
VAOPGCPREC 3-2000.  The claim before the Board on appeal 
concerns only the evaluation of the veteran's service-
connected cardiovascular disability prior to January 12, 
1998.  Therefore, only the regulations governing 
evaluation of cardiovascular disabilities as in effect 
prior to that date may be used to evaluate the veteran's 
cardiovascular disability, as the revised regulation was 
not yet in effect.  

The veteran has already been granted a 60 percent 
evaluation prior to January 12, 1998, under the criteria 
in effect prior to January 12, 1998.  The Board must 
consider whether the veteran meets or approximates the 
criteria for the next higher schedular evaluation, a 100 
percent evaluation, prior to January 12, 1998.

Prior to January 12, 1998, a 100 percent evaluation was 
provided for hypertensive heart disease with definite 
signs of congestive failure, more than sedentary 
employment precluded.  38 C.F.R. Part IV, 4.104, 
Diagnostic Code 7007 (1993, 1994, 1995, 1996, and 1997, as 
in effect prior to January 12, 1998).  

In an August 1993 claim, the veteran stated that his 
hypertensive heart disease had worsened considerably since 
the last VA evaluation and he now had aortic valve 
disorder, shortness of breath, fatigue, and chronic stress 
and anxiety.  The veteran enclosed clinical records from a 
treating military facility and from D.L.S., M.D. 

The June 1993 military facility records reflect that the 
veteran complained of pain in the chest.  The veteran did 
not report for examinations needed to determine whether 
the pain was of muscle or cardiac origin.  The veteran 
complained of shortness of breath, usually at rest.  He 
reported waking up at night with difficulty breathing.  
The examiner concluded that there was no true PND 
(paroxysmal nocturnal dyspnea), and that the veteran had 
no exertional symptoms or palpitations.  

The report of an echocardiogram ordered by D.L.S., MD, and 
conducted in July 1993, reflected that the veteran's 
aortic insufficiency might be slightly worse than on 
previous echocardiogram in 1991, but that there was no 
major change.  There was left ventricular hypertrophy.  
The veteran's ejection fraction was normal.  An exercise 
stress test was conducted in July 1993.  That test ended 
when the veteran fatigued, having achieved maximal effort, 
with a METS (metabolic equivalents) level of 10.1.

An August 1993 clinical note states that a stress test 
showed mild T-wave changes but was not clearly diagnostic 
of ischemia.  A thallium scan was abnormal, showing 
redistribution in the apicoinferior region and the 
inferior wall.

On VA examination conducted in November 1993, the veteran 
reported that he had no problem with edema.  He used one 
thick pillow when he slept.  He reported that he 
occasionally awoke short of breath, but he did not mention 
chest pain.  His blood pressure was 134/84 sitting and 
124/82 supine.  The heart could not be percussed.  The 
examiner did not hear any murmur, rub, or gallop.  The 
lungs were clear to percussion and auscultation.  There 
was no peripheral edema.  The liver was enlarged to four 
and a half fingerbreadths below the ribs.  This had been 
noted previously, and a liver biopsy showed evidence of 
cirrhosis.  The examiner concluded that the veteran had 
possible mild congestive failure or mild chronic 
obstructive pulmonary disease but that the veteran's 
symptoms might be merely due to his obesity.  The examiner 
noted that the veteran had a history of aortic 
insufficiency which had been noted on echocardiogram, but 
the insufficiency was not clinically audible at the time 
of the examination.  Radiologic examination disclosed that 
left ventricular configuration was at the upper limits of 
normal.  The lungs were clear of acute infiltrates and 
there was no evidence of congestion.  An EKG disclosed 
sinus rhythm with marked sinus arrhythmia and nonspecific 
T-wave abnormality.  

This evidence establishes that the veteran did not have 
"definite signs of congestive failure."  He had a normal 
ejection fraction.  Radiologic examination of the lungs 
showed no infiltrates.  The report of echocardiogram 
indicated that the veteran's aortic insufficiency might be 
slightly worse, but did not reference congestive heart 
failure.  The report of the stress test indicated that it 
was not diagnostic of ischemia; the veteran achieved a 
METS level of 10.1, with no cardiovascular changes noted 
other than "occasional PVCs, PACs."  Since the test report 
did not reference congestive heart failure, the Board 
interprets this report as indicating that there was no 
diagnosis of or suspicion of congestive heart failure.  

No physician provided a diagnosis of congestive heart 
failure.  The VA examiner stated that the veteran's 
findings were consistent with "possible" mild congestive 
failure or mild chronic obstructive pulmonary disease but 
that the veteran's symptoms might be merely due to the 
veteran's obesity.  This medical evidence establishes that 
the veteran did not meet or approximate the criteria for 
"definite" signs of congestive failure, because the 
physician indicated that the veteran's symptoms were, at 
worst, consistent with "possible" congestive heart 
failure, but were equally as well explained by either of 
two other possible diagnoses.  The Board finds that an 
assigned medical diagnosis of "possible" mild congestive 
failure is evidence that there is no "definite" congestive 
failure.  

Moreover, the Board notes that the METS level achieved at 
the time of the July 1993 exercise stress test, 10.1 METS, 
would warrant no more than a 10 percent evaluation under 
the revised criteria which became effective in January 
1998, although the veteran has been granted a 60 percent 
evaluation under the criteria in effect prior to January 
12, 1998.

A July 1994 private medical statement indicated that the 
veteran complained of dyspnea on exertion when climbing 
about one or two flights of stairs or walking about 100 
yards.  The physician stated that the veteran's dyspnea on 
exertion was significant and was not due to pulmonary 
disease.  The physician provided an opinion that, if the 
veteran's blood pressure medications were stopped, his 
blood pressure would be much higher, with a diastolic 
pressure possibly even higher than 120.  The physician 
also noted that the veteran's ejection fraction was 
normal. 

This opinion establishes that the veteran met the criteria 
for a 60 percent evaluation, with more than light manual 
labor precluded and with an opinion that the veteran's 
blood pressure would be above 120 diastolic if medications 
were to be discontinued.  However, this opinion does not 
in any way indicate that the veteran had congestive heart 
failure or that more than sedentary employment, if the 
veteran were not already retired, would be precluded.  
Given that cardiovascular disorders were diagnosed, the 
absence of any reference to congestive failure, other than 
a diagnosis of "possible" heart failure, serves as 
positive evidence that the veteran did not have congestive 
heart failure.  The evidence establishes that the veteran 
did not meet or approximate the criteria for a 100 percent 
evaluation. 

As directed in the Board's July 1999 decision, the RO 
requested records from the U.S. Coast Guard Training 
Center in Cape May, New Jersey.  Those records reflect 
that, in December 1993, the veteran sought treatment for 
non-healing of the site of a surgical repair of a hernia.  
These records reflect that the veteran was taking 
medications for cardiovascular disease and that his 
measured blood pressure ranged from 121/95 to 121/84 to 
126/87.  July 1994 Coast Guard facility treatment notes 
reflect that the veteran indicated he was doing well 
except for persistent, stable dyspnea on exertion (DOE).  
The veteran denied chest pain.  He reported palpitations 
after one to two flights of stairs.  

In October 1994, the physician noted the veteran's history 
of aortic degeneration.  The veteran denied recent chest 
pain, shortness of breath, or swelling in the feet.  His 
blood pressure was 128/86 and his heart rate and rhythm 
were regular.  There was no jugular venous distention or 
hepatomegaly.   The veteran's medications were adjusted 
and he was advised to have his blood pressure checked 
daily.  Daily blood pressure checks revealed blood 
pressure ranging from a low of 120/80 to a high of 136/96.  
In December 1994, the veteran denied any new complaints.  
Again, this evidence establishes that no signs of definite 
congestive heart failure were present.

In April 1995, the veteran reported an episode of 
shortness of breath.  The veteran had a dry cough.  
Findings on examination were unremarkable, and the 
provider indicated that the veteran's hypertension was 
fully controlled.  In August 1995, the veteran complained 
of shortness of breath.  There was no lower extremity 
edema.  The veteran's heart rate and rhythm were regular.  
February 1996 notes reflect that the veteran reported he 
felt fine.  Clinical records dated in 1996 and 1997 
reflect that the veteran continued to take medication to 
control his blood pressure and took a diuretic.  The 
clinical record also reflects that he was advised numerous 
times regarding diet and exercise, and that the providers 
advised the veteran to increase his level of activity.  
The records reflect that the indicators the providers were 
monitoring, such as complaints of chest pain, increased 
shortness of breath, increased dyspnea on exertion, edema 
of the lower extremities, or other cardiovascular 
complaints, were negative. 

On VA examination conducted in May 1997, the veteran 
complained of dyspnea on exertion or when just sitting 
around and doing nothing at times.  He reported sleeping 
on two pillows at night and waking up short of breath at 
times.  On walking, he experienced some shortness of 
breath right away but he was able to walk two miles and to 
walk up one flight of stairs without stopping.  He 
reported that he was able to load and unload groceries 
from the cart into his car.  He did his own laundry, ran 
the vacuum cleaner, polished furniture, and did some 
gardening.  He reported seeking emergency treatment for 
chest pain in 1994.  He stated he was evaluated in a 
hospital emergency room and sent home.  The veteran 
reported that he avoided physical activity whenever 
possible.

There was no jugular venous distention.  The chest was 
clear to percussion and auscultation.  The cardiac rhythm 
was regular.  Atrial fibrillation was noted.  Grade I/VI 
aortic systolic and aortic diastolic murmurs were heard.  
An EKG showed atrial fibrillation.  An echocardiogram 
showed some enlargement of the left atrium and the left 
ventricular wall.  The estimated ejection fraction on 
echocardiogram was 38 percent.  The examiner concluded 
that the veteran had hypertension, valvular heart disease 
with aortic insufficiency, atrial fibrillation, and 
moderate left ventricular dysfunction, and assigned a New 
York Heart Association classification of Class III.  

The Board notes that the New York Heart Association system 
for classification of functional capacity and objective 
assessment of diseases of the heart defines a Class III 
evaluation as assigned for cardiac disease resulting in 
marked limitation of physical activity, for individuals 
who are comfortable at rest, but where less than ordinary 
activity causes fatigue, palpitation, dyspnea, or anginal 
pain.

The Board finds that, as of the May 1997 VA examination, 
the severity of the veteran's service-connected disability 
had increased significantly.  At that time, the veteran's 
ejection fraction was 38 percent, as compared to a 
determination that the previous echocardiogram showed a 
normal ejection fraction.  The Class III evaluation of the 
veteran's symptoms reflects that more than sedentary labor 
was precluded, so as to meet at least one of the two 
criteria for a 100 percent evaluation under Diagnostic 
Code 7007, as in effect prior to January 12, 1998.  

Diagnostic Code 7007 provides a 100 percent evaluation if 
two criteria, relating to activity and to congestive heart 
failure, are met.  There is no evidence of a diagnosis of 
congestive heart failure, so as to meet that criterion.  
However, the Board finds that, since one of the two 
applicable criteria, or 50 percent of the criteria, were 
met, that evidence is in equipoise to approximate a total 
evaluation.  Resolving reasonable doubt in the veteran's 
favor, a 100 percent schedular evaluation is warranted 
from May 2, 1997, the date of the VA examination.  

However, there is no clinical evidence warranting an 
evaluation in excess of 60 percent prior to May 2, 1997.  
Although it is logical that the veteran's service-
connected disability did not increase in severity from 60 
percent on May 1, 1997 to 100 percent on May 2, 1997, 
there is no clinical evidence which indicates when the 
change occurred.  The clinical records dated in 1993 and 
1994 clearly establish that the veteran was able to reach 
a METS level in excess of 10 on exercise stress test, and 
that he had a normal ejection fraction.  Clinical records 
in 1995, 1996, and early 1997 reflect clinical evaluations 
that appear essentially unchanged from 1993 and 1994.  
Blood pressure measurements reflect no marked change.  The 
veteran's medication regimen remained essentially the 
same, with refills of medication to control blood pressure 
and a diuretic noted.  

In fact, a February 1996 note indicates that the veteran 
reported that he felt "fine."  The clinical records of a 
November 1996 outpatient visit reflect that the veteran's 
chief complaint was occasional tinea cruris, that the 
chief focus of the medical evaluation was his diabetes, 
and he also had a mole removed.  As noted above, the 
veteran's medical providers continually urged him to 
exercise more, reflecting a medical judgment that more 
than sedentary activity was not precluded.  While the 
veteran did complain of shortness of breath without 
exertion at least twice prior to May 2, 1997, the 
preponderance of the medical evidence is against an 
evaluation in excess of 60 percent prior to May 2, 1997. 

The Board has considered whether the veteran might be 
entitled to an increased evaluation in excess of 60 
percent prior to May 2, 1997, on an extraschedular basis.  
However, the veteran was not hospitalized for treatment of 
any cardiovascular condition during this period, although 
he underwent surgical removal of a mole from the left arm, 
nor does the evidence reflect that the service-connected 
disability precluded the veteran from taking care of 
himself or engaging in activity consistent with his 
retirement.  

The evidence establishes that the veteran had significant 
symptomatology, but that evidence has been considered in 
awarding the 60 percent evaluation.  The veteran had 
retired in 1992, so there is no assessment of industrial 
impact of the service-connected disability by an employer, 
but the veteran continued to care for himself, do his own 
grocery shopping, and the like.  The evidence consistently 
reflects that the providers recommended that the veteran 
increase his efforts to exercise.  This evidence is not 
consistent with an unusual disability picture which would 
not be encompassed by the 60 percent evaluation assigned 
prior to May 2, 1997. 

In the absence of evidence of factors suggesting that the 
veteran was more disabled than other veterans with a 60 
percent evaluation for hypertensive heart disease, or that 
his disability presented an unusual disability picture or 
factors not encompassed with the rating criteria for the 
60 percent evaluation, the Board is not required to remand 
this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  



ORDER

An increased, total (100 percent) schedular evaluation for 
hypertensive cardiovascular disease, from May 2, 1997, to 
January 11, 1998, is granted, subject to laws and 
regulations controlling the effective date of an award of 
increased compensation; the appeal is granted to this 
extent only.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

